IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JAMES ST. LOUIS,                            §
                                                §
           Defendant Below,                     §   No. 519, 2016
           Appellant,                           §
                                                §   Court Below—Superior Court
           v.                                   §   of the State of Delaware
                                                §
    STATE OF DELAWARE,                          §   Cr. ID No. 0009015005
                                                §
           Plaintiff Below,                     §
           Appellee.                            §

                                 Submitted: March 28, 2017
                                 Decided: May 9, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                           ORDER

         This 9th day of May 2017, after careful consideration of appellant James St.

Louis’ opening brief, the appellee’s motion to affirm, and the record below, we find

it manifest that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned decision dated October 5, 2016.1 The Superior Court did not

err in summarily dismissing St. Louis’ seventh postconviction motion under

Superior Court Criminal Rule 61(d)(2). St. Louis did not plead with particularity

the existence of new evidence creating a strong inference that he was actually




1
    State v. St. Louis, 2016 WL 5864584 (Del. Oct. 5, 2016).
innocent of the underlying charges2 or plead with particularity a claim that a new

rule of constitutional law, made retroactive to cases on collateral review, applied to

his case and rendered his convictions invalid.3 As a result of his failure to satisfy

Rule 61(d)(2)(i) or (ii), St. Louis was not entitled to appointment of counsel or a

hearing.4

       In our November 24, 2014 order affirming the Superior Court’s summary

dismissal of St. Louis’ sixth motion for postconviction relief, we warned St. Louis

that we would not address repetitive claims.5 We also cautioned St. Louis to be

mindful of Rule 61(j).6 Despite these warnings, St. Louis filed this appeal, which is

again based on a motion for postconviction relief that fails to satisfy Rule 61(d)(2).

We conclude that St. Louis’ untimely, repetitive, and frivolous filings constitute an

abuse of the judicial process. In the future, the Clerk of the Court is directed to

refuse any filings from St. Louis relating to his 2001 convictions and sentences

unless the filing is accompanied by the required filing fee or a completed motion to

proceed in forma pauperis with a sworn affidavit containing the certifications

required by 10 Del. C. § 8803(e) and that motion is granted by the Court. 7


2
  Super. Ct. Crim. R. 61(d)(2)(i).
3
  Super. Ct. Crim. R. 61(d)(2)(ii).
4
  Super. Ct. R. 61(e)(4) (judge may appoint counsel for indigent defendant’s second or subsequent
postconviction motion only if judge determines that motion satisfies pleading requirements of Rule
61(d)(2)(i) or (ii)).
5
  St. Louis v. State, 2014 WL 7042290, at *1 (Del. Nov. 24, 2014).
6
  Id.
7
  10 Del. C. § 8803(e) provides:
                                                2
      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED. St. Louis is ENJOINED

under 10 Del. C. § 8803 and this Order from filing a future notice of appeal or

extraordinary writ concerning his 2001 convictions and sentences without first

obtaining the Court’s permission.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




      When a court finds that a litigant has abused the judicial process by filing frivolous or
      malicious litigation, the court may enjoin that litigant from filing future claims without
      leave of court. When so enjoined, any future requests to file claims must be accompanied
      by an affidavit certifying that:
          (1) The claims sought to be litigated have never been raised or disposed of before in
          any court;
          (2) The facts alleged are true and correct;
          (3) The affiant has made a diligent and good faith effort to determine what relevant
          case law controls the legal issues raised;
          (4) The affiant has no reason to believe the claims are foreclosed by controlled law;
          and
          (5) The affiant understands that the affidavit is made under penalty of perjury.
                                              3